One question on this appeal is the constitutionality of the act of the Legislature of Alabama, known as the "Highway Act," approved August 23, 1927 (Gen. Acts 1927, p. 348), to the extent that it include section 106, which is hereinafter particularly referred to. The Court of Appeals sustained the validity of the act in this respect, against the claim that section 106 is not germane to the subject expressed in the title. We concur in this conclusion, in view of our construction of this section as herein expressed. In addition to the citations in the opinion of the Court of Appeals, we refer to Gibson v. State, 214 Ala. 38, 106 So. 231, which related to the constitutionality of the Agricultural Code adopted by the Legislature of 1923 (Gen. Acts 1923, p. 399).
The opinion of the Court of Appeals shows that the fines collected by appellee, a small municipal corporation of less than 2,000 in population, were for violations of an ordinance of the town adopted pursuant to the Highway Code. By section 77 of the Highway Act, local authorities are prohibited from passing any ordinance, rule, or regulation regulating motor vehicles or their speed contrary to the provisions of the act.
They may therefore pass such speed ordinances as are consistent with the Highway Act, but cannot in all cases fix the limit of fines as high as those fixed in the act. By said section local authorities are expressly authorized to provide by ordinance for the regulation of traffic by officers or signal devices, fix one-way traffic regulations, processions, or assemblages, also the parking of vehicles, and speed in public parks. Certain appropriate signs, giving notice of ordinances, are required by section 100.
Section 106 of the Highway Act provides that all "fines, etc., collected upon conviction, etc., of any person charged with a violation of any of the provisions of thisarticle constituting a misdemeanor, shall be within thirty days, etc., forwarded to the state treasurer." The fines collected in the instant case, we repeat, resulted from violations of a townordinance. *Page 288 
Section 1945 of the Code provides that recorders of cities and towns have original and concurrent jurisdiction with county courts of all misdemeanors committed within the city or town. By section 1946, when the recorder tries a misdemeanor under a state law the limits of punishment are those fixed by the state law as to such crime, and not by an ordinance, nor the law fixing the limit of fines to be prescribed by ordinances. By section 1935 the recorder has full jurisdiction of criminal matters, as well as penalties for the violation of ordinances, known as quasi criminal matters.
This dual jurisdiction fixed by statute is referred to by the courts in many cases. State ex rel. Birmingham v. Fort,164 Ala. 578, 51 So. 317; Thomas v. State, 13 Ala. App. 421,69 So. 413, 416; McKinstry v. Tuscaloosa, 172 Ala. 344, 54 So. 629; Arzumanian v. Birmingham, 165 Ala. 374, 51 So. 645; Barron v. Anniston, 157 Ala. 399, 48 So. 58; Turner v. Lineville, 2 Ala. App. 454,56 So. 603; Withers v. State, 36 Ala. 252. In the Thomas Case, supra, the court states that an averment that one was tried in the recorder's court on a charge of "a violation of a prohibition law," means the state law and not a city ordinance. In the Barron and McKinstry Cases, supra, it is shown that in one instance the charge is criminal, while in the other it is only quasi criminal. Montgomery v. Foster, 54 Ala. 62; Brown v. Mayor, etc., of Mobile, 23 Ala. 722. In the Turner Case, supra, the town had adopted a prohibition ordinance. Violations under it are as to fines limited by the terms of the ordinance, and not by the state law. The opinion points out the distinction between a proceeding in recorder's court for the violation of a state law and one for the violation of an ordinance covering the same matters as are embraced in the state law.
By section 1950 the mayor may remit fines imposed for the violation of ordinances, but no municipal officer may remit fines imposed by the recorder in the enforcement of state laws.
It has long been settled apparently in Alabama that a city or town may adopt an ordinance which makes "municipal offenses of the violation of the misdemeanor statutes of the state." Casteel v. Decatur, 215 Ala. 4, 109 So. 571; Sloss-Sheffield S. I. Co. v. Smith, 175 Ala. 260, 57 So. 29, 30; Montgomery v. Davis, 15 Ala. App. 606, 74 So. 730; Fealy v. Birmingham,15 Ala. App. 367, 73 So. 296.
It is also clear that, when such misdemeanor has not been made a municipal offense, the jurisdiction of the recorder extends only to its enforcement as a state case. Rosenberg v. Selma, 168 Ala. 195, 52 So. 742. In the early case of Mobile v. Allaire, 14 Ala. 400, this court expressed the distinction between an ordinance and a criminal statute in language which was approved in Costello v. Feagin, 162 Ala. 191, 50 So. 134,135, as follows: "The object of the power conferred by the charter, and the purpose of the ordinance itself, was not to punish for an offense against the criminal justice of the country, but to provide a mere police regulation for the enforcement of good order and quiet within the limits of the corporation. So far as an offense has been committed against the public peace and morals, the corporate authorities have no power to inflict punishment, and we are not informed that they have attempted to arrogate it. It is altogether immaterial whether the state tribunal has interfered and exercised its powers in bringing the defendant before it to answer for the assault and battery; for whether he has been there punished or acquitted is alike unimportant. The offenses against the corporation and the state, we have seen, are distinguishable, and wholly disconnected, and the prosecution at the suit of each proceeds upon a different hypothesis. The one contemplates the observance of the peace and good order of the city. The other has a more enlarged object in view — the maintenance of the peace and dignity of the state."
Continuing, this court further stated that "a city ordinance is not a public law of the state, but a local law of a particular corporation, made for its internal protection and good government. Moreover, if municipal cases before a mayor of a city or town were 'criminal prosecutions' in the sense of the Constitution, they would have to be carried on in the name of the state, and conclude 'against the peace and dignity of the same.' " (Language used in Withers Case, supra, pages 261, 262 of 36 Ala.)
Such proceedings are quasi criminal and upon review by this court are subject to the rules governing civil appeals. Casteel v. Decatur, 215 Ala. 4, 109 So. 571.
We have referred to section 106 as requiring certain fines to be paid to the state treasurer. Such requirement specifies no court. It only applies to such violations of that article of the act which (by its terms) constitute a misdemeanor.
The violation of a city ordinance is not a crime which could be called a misdemeanor created by the Highway Act. Without section 106, all fines collected for the violation of the criminal features of the act would go into the county fine and forfeiture fund. Section 4038, Code. Instead of to the county, it is provided in section 106 of the Highway Act that the fines for its violation go to the state treasurer. There would be no confusion at all as to the meaning of section 106, but for the proviso, which expressly reserves to cities of over 2,000 population fines derived from violations of city ordinances. It *Page 289 
was not necessary in this connection to refer to fines from violations of city ordinances, for they are not otherwise by the act withdrawn from the city. But the proviso retaining them for cities of over 2,000 population does not have the effect by implication of withdrawing such fines from cities of less than 2,000. It is not proper, we think, to say that such statute should by implication be held to contain a provision of this nature which is not so expressed.
We must conclude that the Legislature intended that the language used should be understood to have the meaning attributed to it by settled construction. And we cannot say that, because there is an unnecessary proviso whereby, in cities of over 2,000 population, fines derived from certain ordinance violations shall be paid into the treasury of the city, therefore thereby the Legislature enacted that in cities and towns of less population than 2,000 such fines shall not be paid into their treasury, but to the state treasury, when there is no such provision in the act.
It appears, therefore, that we are not in agreement with the Court of Appeals as to the meaning of section 106 of the Highway Act, and it is directed that the writ of certiorari issue to that court, and its judgment be reversed, and the cause remanded to it.
Certiorari awarded.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.
BROWN, J., concurs in the result.
GARDNER and THOMAS, JJ., dissent.